Citation Nr: 0215794	
Decision Date: 11/06/02    Archive Date: 11/14/02

DOCKET NO.  00-00 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
diabetes mellitus.  

2. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right hip disorder.  

3.  Entitlement to service connection for a right eye 
disorder.  

4.  Entitlement to service connection for a low back 
disorder.  

5.  Entitlement to service connection for tinea pedis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, associate counsel 


INTRODUCTION

The appellant had active service from June 1959 to April 
1963.  These matters come before the Board of Veterans' 
Appeals (Board) on appeal from a May 1998 decision of the 
Newark, New Jersey, Department of Veterans Affairs (VA), 
Regional Office (RO).  


REMAND

The record reflects that the appellant failed to report for a 
scheduled hearing on September 26, 2002.  In correspondence 
received on October 11, 2002, the veteran motioned for a new 
hearing.  The Board finds that good cause has been shown for 
his failure to appear for the scheduled hearing.  
Accordingly, this case is REMANDED for the following:

The RO should schedule the appellant for a 
travel Board hearing.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




